PER CURIAM.
Clark, a prisoner for whom a fifth death warrant has been signed, appeals the trial *1264court’s denial of his fourth motion for post-conviction relief. We have jurisdiction. Art. V, § 3(b)(1), Fla.Const.; Fla.R.Crim.P. 3.850. We affirm the trial court’s denial of relief.
Clark has a long history in the courts. Clark v. Dugger, 559 So.2d 192 (Fla.1990), and cases cited therein.* He raised four issues in the instant motion: 1) violation of Clemons v. Mississippi, — U.S. -, 110 S.Ct. 1441, 108 L.Ed.2d 725 (1990); 2) ineffective assistance of counsel for failing to develop mitigating evidence; 3) unconstitutionality, on its face and as applied, of the heinous, atrocious, or cruel instruction; and 4) failure to disclose exculpatory evidence. All of these claims, or variations of them, have been considered previously. They are, therefore, procedurally barred, and we affirm the trial court’s summary denial of relief. We deny a further stay of execution.
It is so ordered.
SHAW, C.J., and OVERTON, McDonald, ehrlich, barkett, GRIMES and KOGAN, JJ., concur.
NO MOTION FOR REHEARING WILL BE ALLOWED.

 The federal courts again denied relief since the filing of our most recent opinion. Clark v. Dugger, 901 F.2d 908 (11th Cir.), cert. denied, — U.S. -, 111 S.Ct. 372, 112 L.Ed.2d 334 (1990).